Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks
	As previously discussed during the interview of record, the examiner notes that the language “adjusting a size of the card based on a size of a display screen” allows for a simple linear scaling of the elements for the size of the display, which is obvious. It is also rendered anticipated by column 7. Lines 39-70 & column 8, lines 1-38, disclosing the operation of the system in a WYWIWYG format.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 & 9-24 are rejected in light of Weinberg, US 7143339 B2, in further view of Cronin, US 20150100892 A1. All dependent claims include the rejections of the claims on which they depend.

As to claim 1:
	Weinberg discloses:
A computer-implemented method to provide a card visualization of data from a database, the method comprising: 
receiving an input requesting a display of tabular data in the (Weinberg: figures 1-2; figure 5; column 4, lines 55-65)
detecting a selection of a row of the tabular; (Weinberg: column 3, lines 15-28; column 5, lines 15-24, receiving a selection form a user and using a field as a pivot point that controls the selection of other data around the pivot)
determining a device type of a computing device used for displaying the layout of the card  (Weinberg: column 9, lines 38-55, using a column as a pivot in a database table system, and selecting output on that basis)
in response to determining the device type, automatically adjusting a size of the card based on a size of a display screen of the computing device, wherein the size of the display screen is based on the device type (Weinberg: column 7. Lines 39-70 & column 8, lines 1-38)
causing a (Weinberg: column 9, lines 38-55, using a column as a pivot in a database table system, and selecting output on that basis)

Cronin discloses:
card visualization (Cronin: paragraph 5: “a context-based user interface comprises providing a collection of user interface cards based on a user's context and receiving a user's selection of a plurality of user interface cards from the collection of user interface cards.”; paragraph 50, “ Based on the user's context and the analytics capability, the present cards framework suggests cards that are useful to a user based upon this context and provides a user experience platform that delivers the right information”)

Weinberg discloses the manipulations of user data and user interfaces, but does not explicitly describe that the data in terms of a card specific interface. Before the effective filing date of the claimed invention, a person having ordinary skill in the art would implement the tabular data in a card specific environment for the purpose of using the card interface to facilitate easier user interaction with the underlying data.

As to claim 3:
The computer-implemented method of claim 1, further comprising: modifying the layout of the card  based on one or more of an input and a change to content of the tabular data (Weinberg: column 9, lines 55-68 & column 10, lines 1-41, disclosing modification of the layout based on orientation of the data and the selected data by the user) 

As to claim 4:
The computer-implemented method of claim 3, wherein modifying the layout of the card comprises: modifying one or more of a location, a size, a spacing, and a presentation of one (Weinberg: column 9, lines 55-68 & column 10, lines 1-41, wherein the selections by the user modify the presentation)


As to claim 5:
The computer-implemented method of claim 4, wherein modifying the layout of the card further comprises: one or more of adding a new field and removing an existing field. (Weinberg: column 6, lines 12-29, allowing the user to add, remove, or modify information)

As to claim 9:
The computer-implemented method of claim 8, further comprising: modifying the layout of thecard between a two-column configuration and a three- column configuration based on the size of the card. (Weinberg: column 6, pines 12-16, wherein the size of the table is adjustable based on user selections; see also Cronin, paragraph 52, sitting that cards can be sent to various display sizes, and implying the cards are adjustable for those sizes)

As to claim 10:
The computer-implemented method of claim 1, further comprising: if the data type in the first column of the row of the tabular data is data associated with a single person, retrieving an image of a person listed in the first column of the row and including the image in the card next to a field displaying a name of the person. (Cronin: paragraph 5; paragraph 45, disclosing a user specific context for a display of data)

As to claim 11:
The computer-implemented method of claim 1, further comprising: if the data type in the first column of the row of the tabular data is data associated with a single person, retrieving an image of a person listed in the first column of the row and including the image along a right edge of the card. (Cronin: figure 15, putting an image on a right hand side of a card; figure 25, displaying images of person)

As to claim 12:
A server to provide a card visualization of data from a database, the server comprising: 
a communication interface configured to facilitate communication between a collaboration database service and one or more other services; a memory configured to store instructions; and one or more processors coupled to the memory, the one or more processors configured to execute, in conjunction with the instructions stored in the memory, a collaboration database engine integrated with the collaboration database service, wherein the collaboration database engine is configured to: 
receive an input requesting a display of tabular data in the (Weinberg: figures 1-2; figure 5; column 4, lines 55-65)
detect a selection of a row  of the tabular data; (Weinberg: column 3, lines 15-28; column 5, lines 15-24, receiving a selection form a user and using a field as a pivot point that controls the selection of other data around the pivot)
select one or more cells from the selected row of the tabular data; (Weinberg: column 3, lines 15-28; column 5, lines 15-24, receiving a selection form a user and using a field as a pivot point that controls the selection of other data around the pivot)
determine the layout of the (Weinberg: column 9, lines 38-55, using a column as a pivot in a database table system, and selecting output on that basis)
cause a display of the (Weinberg: column 9, lines 38-55, using a column as a pivot in a database table system, and selecting output on that basis)


Cronin discloses:
card visualization (Cronin: paragraph 5: “a context-based user interface comprises providing a collection of user interface cards based on a user's context and receiving a user's selection of a plurality of user interface cards from the collection of user interface cards.”; paragraph 50, “ Based on the user's context and the analytics capability, the present cards framework suggests cards that are useful to a user based upon this context and provides a user experience platform that delivers the right information”)


Weinberg discloses the manipulations of user data and user interfaces, but does not explicitly describe that the data in terms of a card specific interface. Before the effective filing date of the claimed invention, a person having ordinary skill in the art would implement the tabular data in a card specific environment for the purpose of using the card interface to facilitate easier user interaction with the underlying data.


As to claim 13:
The server of claim 12, wherein the data type of the first column and the data types of the other columns include text data, number data, date data, data associated with a single person, data associated with multiple people, choice data, a link, map data, and an attachment. (Cronin: figure 6, disclosing text data in the first column)


As to claim 14:
The server of claim 12, wherein the collaboration database engine is further configured to: provide an interactivity feature associated with at least one of the two or more fields. (Weinberg: column 9, lines 55-68 & column 10, lines 1-41, disclosing modification of the layout based on orientation of the data and the selected data by the user)


As to claim 15:
The server of claim 14, wherein the interactivity feature includes one of initiation of a communication session, activation of an application, activation of a selection menu, and display of additional data.   (Weinberg: column 6, lines 12-29, allowing the user to add, remove, or modify information, relating to the activation of a menu and displaying data relating to this data)

As to claim 16:
The server of claim 12, wherein the collaboration database engine is further configured to: visualize choice data displayed in one of the two or more fields through one or more symbols in conjunction with one or more of a color scheme, a shading scheme, a graphic scheme, and a textual scheme. (Weinberg: column 6, lines 39-53, disclosing arranging information based on inheritance information as well as pivot values, prioritizing those aspects, wherein the resulting display is a textual scheme)

As to claim 17:
The server of claim 12, wherein the collaboration database engine is further configured to: display one or more of a number of members of a group and an image of a representative of the group in conjunction with one of the two or more fields that contains multi person data (Cronin: figure 6, displaying multiple user data and images of the users) 

As to claim 18:
A system to provide a card visualization of data from a database in conjunction with a productivity service, the system comprising: 
a plurality of servers configured to execute one or more productivity applications within the productivity service; and a database management server configured to execute the database, wherein the database management server is configured to: 
receive an input requesting a display of tabular data in the (Weinberg: figures 1-2; figure 5; column 4, lines 55-65)
detect a selection of a row subset of the tabular data from an underlying table to be displayed in a smart card;   (Weinberg: column 3, lines 15-28; column 5, lines 15-24, receiving a selection form a user and using a field as a pivot point that controls the selection of other data around the pivot)
select a subset of one or more cells from the selected row of the tabular data underlying table as fields within the smart card; determine the layout of the card based on a data type in a first column of the subset of cells from the selected row of the tabular data underlying (Weinberg: column 9, lines 38-55, using a column as a pivot in a database table system, and selecting output on that basis)
cause a (Weinberg: column 9, lines 38-55, using a column as a pivot in a database table system, and selecting output on that basis)


Cronin discloses:
card visualization (Cronin: paragraph 5: “a context-based user interface comprises providing a collection of user interface cards based on a user's context and receiving a user's selection of a plurality of user interface cards from the collection of user interface cards.”; paragraph 50, “ Based on the user's context and the analytics capability, the present cards framework suggests cards that are useful to a user based upon this context and provides a user experience platform that delivers the right information”)


Weinberg discloses the manipulations of user data and user interfaces, but does not explicitly describe that the data in terms of a card specific interface. Before the effective filing date of the claimed invention, a person having ordinary skill in the art would implement the tabular data in a card specific environment for the purpose of using the card interface to facilitate easier user interaction with the underlying data.


As to claim 19:
The system of claim 18, wherein the database management server is further configured to: display an attachment associated with one of the productivity applications in one of the two or more fields of the card. (Weinberg: column 9, lines 55-68 & column 10, lines 1-41, disclosing modification of the layout based on orientation of the data and the selected data by the user)

As to claim 20:
The system of claim 19, wherein the attachment is displayed in form of a preview that presents contents of the attachment within the card.   (Weinberg: column 9, lines 55-68 & column 10, lines 1-41, wherein the selections by the user modify the presentation)

As to claim 21:
A computer-implemented method of claim 1, wherein the computing device is a mobile device, wherein adjusting the size of the card reduces the size of the card and reduces a number of columns in the layout of the card in response to determining that the computing device is the mobile device. (Weinberg: column 7. Lines 39-70 & column 8, lines 1-38)


A computer-implemented method of claim 1, wherein adjusting the size of the card reduces a number of columns in the layout of the card in response to determining the computing device is a predetermined device type. (Weinberg: column 7. Lines 39-70 & column 8, lines 1-38)

As to claim 23:
A computer-implemented method of claim 1, wherein adjusting the size of the card increases a number of columns in the layout of the card in response to determining the computing device is a predetermined device type. (Weinberg: column 7. Lines 39-70 & column 8, lines 1-38)

As to claim 24:
A computer-implemented method of claim 1, wherein adjusting the size of the card reduces a number of columns in the layout of the card in response to determining the device type of the computing device. (Weinberg: column 7. Lines 39-70 & column 8, lines 1-38)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, March 11, 2021
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157